DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (6,436,107).  Wang et al. disclose, at least in figures 1, 19-21 and 24-27 and col. 19, line 63 to col. 20, line 30; col. 21, line 22 to col. 23, line 26; a robotic manipulator having an actuator assembly (combination of 610 and 500, shown in fig. 27 and 28) at its distal end, the actuator assembly having an open position (when elements 630 and 632, shown in fig. 27, are operated) in which a base (700) of a surgical instrument (combination of 300 and 700, as shown in fig. 24 and 25) may be introduced into the actuator assembly, and a closed position (when elements 630 and 632 are positioned as shown in fig. 27) in which the base is releasably engaged, the actuator assembly including a first drive element (512) and a first motor (506) operable to advance the first drive element relative to the actuator assembly; a second drive element (522 or 524) and a second motor  (508 or 510) operable to advance (rotationally) the second drive element relative to the actuator assembly, wherein the first and second motors are independently operable to independently advance the first and second drive elements to actuate the surgical instrument, where the actuator assembly is expandable from the closed position to the open position by pivoting (of elements 630 and 632), where movement of the actuator assembly between the open position and the closed position is initiated in response to a mechanical interaction between the surgical instrument and the manipulator (i.e., assembly of actuator assembly and the surgical instrument), where the robotic manipulator includes a pass-through (502) for instrument or camera cables (e.g., electrical connections to elements 508 and 510, as shown in fig. 28), wherein the pass-through includes a portion of the actuator assembly, and where movement of the actuator assembly between the open position and the closed position is initiated in response to user input (at pushing of element 632).
Wang et al. also disclose a robotic system assembly comprising: a robotic manipulator including an actuator assembly (combination of 610 and 500); a surgical instrument (combination of 300 and 700) having a body (700, as shown in fig. 25) mountable to the actuator assembly, the body including a first control input (352) and a second control input (354), wherein the first and second control inputs are positioned on different sides of the body and are longitudinally moveable relative to the body in proximal and distal directions to actuate movement of a part of the surgical instrument (according to col. 21, lines 40-44), wherein the actuator assembly is moveable between an open position (when elements 630 and 632, shown in fig. 27, are operated) in which the actuator assembly is configured to receive the body to a closed position in which the first and second control inputs are operably associated with first (512) and second (522 or 524) drive elements of the actuator assembly. 

Allowable Subject Matter
Claim 2, 3, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a robotic manipulator having an actuator assembly at its distal end, the actuator assembly having an open position in which a base of a surgical instrument may be introduced into the actuator assembly, and a closed position in which the base is releasably engaged, the actuator assembly including, inter alia, a first drive element and a first motor operable to advance the first drive element relative to the actuator assembly; a second drive element and a second motor operable to advance the second drive element relative to the actuator assembly, wherein the first and second motors are independently operable to independently advance the first and second drive elements to actuate the surgical instrument, and where, the actuator assembly includes a first face having  the first drive element and a second face having the second drive element, wherein the first and second faces are different faces.
Also, none of the prior art of record, alone or in combination, discloses a robotic system assembly comprising, inter alia: a robotic manipulator including an actuator assembly; a surgical instrument having a body mountable to the actuator assembly, the body including a first control input and a second control input, wherein the first and second control inputs are positioned on different sides of the body and are longitudinally moveable relative to the body in proximal and distal directions to actuate movement of a part of the surgical instrument. wherein the actuator assembly is moveable between an open position in which the actuator assembly is configured to receive the body to a closed position in which the first and second control inputs are operably associated with first and second drive elements of the actuator assembly, wherein: the actuator assembly includes a first arm section and a second arm section, at least one of the first and second arm sections moveable relative to the other of the first and second arm sections to move the actuator assembly between the open position and the closed position, the actuator assembly further including a first drive element and a first motor operable to advance the first drive element relative to the actuator assembly; a second drive element and a second motor operable to advance the second drive element relative to the actuator assembly; the body of the surgical instrument is removably mountable between the first and second arm sections of the actuator assembly when the actuator assembly is in the open position and engageable between the first and second arm sections when the actuator assembly is in the closed position.
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 9, none of the prior art of record, alone or in combination, discloses a robotic system assembly comprising: a robotic manipulator including an actuator assembly, the actuator assembly including, inter alia, a first arm section and a second arm section, at least one of the first and second arm sections moveable relative to the other of the first and second arm sections to move the actuator assembly between an open position and a closed position, the actuator assembly further including a first drive element and a first motor operable to advance the first drive element relative to the actuator assembly; a second drive element and a second motor operable to advance the second drive element relative to the actuator assembly; and a surgical instrument having a body removably mountable between the first and second arm sections of the actuator assembly when the actuator assembly is in the open position and engageable between the first and second arm sections when the actuator assembly is in the closed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments with respect to claims 1, 4-8, 14, and 19 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parihar et al. (9,107,685) teach a manipulator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771